Title: James Madison to James Monroe, 20 March 1828
From: Madison, James
To: Monroe, James


	    
	      Dear Sir
	      
		Montpr.
		  Mar 20. 1828
	      
	    
	    
Yours of Feby. 23. was not recd. before the last mail tho’ having the Aldie post mark on the day of its date.  Whether it was not duly forwarded, or was so long overlooked at the office here is not known.  The latter was probably the case.
We hope the agreeable information you gave of Mrs. Monroe’s convalescence has been justified by, her entire recovery.
I need not now say that I recd. at the same time with you the notification given of my electoral nomination.  It appears as we foresaw that the delay is a scheme for party animadversions.
You will no doubt have recd. the circular notice of our reappointment as Visitors of the University: and that the Executive have named the 1st. monday in April for a meeting of the Board.  But it was understood, as I suppose you are aware, that this was a formal compliance with the Law only; and that we are not in fact to meet till the Stated time in July.
Nothing has been definitively done toward filling the Chair of Nat: Philos: The turn which the negociation with Dr. Jones took, was thought to leave the choice unfettered: and it remains to be ascertained whether Mr. Renwick can be obtained.  There, is an enquiry on foot also, in England instituted by Mr. Gallatin and bequeathed to Mr. Lawrence, for a fit professor for that Chair; with an understanding that there is to be no committment interfering with an intermediate appt. here.  In the mean time Mr. Bonneycastle’s patience has worn out, and a discontinuance of his Lectures on Natl. Phil. alledged to be unavoidable, has produced a State of things at the University not a little unpleasant.  Some of the Students in that School are going off and puzzling the Proctor in settling their expences, under the Enactment on that subject.  The occurrence is unfortunate, as it seems to admit of no instant remedy.  No final answer is yet recd. to our attempt to obtain from the London University its consent to the prolonged stay of Professor Long. With us  Health & ever[ ] other happi[ ]
	    
	      
	    
	  